ORDER
PER CURIAM.
St. Louis County, Missouri (County) appeals from the judgment dismissing the County’s petition against Glasgow Realty, LLC (Glasgow) based upon lack of compliance with Section 140.280, RSMo 2000. On appeal, the County argues that under the St. Louis County Charter (Charter) the trial court erred in granting Glasgow’s motion to dismiss because the St. Louis County Counselor (County Counselor) was the proper attorney to conduct a civil suit to collect the statutory penalty pursuant to Section 140.280, RSMo 2000. The County also argues the trial court erred in denying its motion for summary judgment because the County established by uncontroverted facts that it was entitled to judgment as a matter of law. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).